Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 19, 28, 31, 51, 57, 60, 62, 84, 89, 94-96, 100, 105, 113, 114, 116, 119 are rejected under 35 U.S.C. 103 as being unpatentable over PCT WO2013/140937.
Tsukada et al. 10,049,824 is taken as an equivalent.
Tsukada teaches, especially in col. 7 and the examples, mixing phenolic resin, PVA and a catalyst in water and heating. Formaldehyde and acid may also be added. The formed material is then transferred to another vessel and carbonized. Given the solids content, the solvent amount is met. This differs in not explicitly teaching the polymerization, however doing so is obvious to form the monolithic crosslinked block desired. Note that the ramp rate need not be constant; any heating to a higher temperature by definition meets the limitation.
For claim 19, heating to the carbpnization temperature includes by necessity heating to the curing temperatures on the way.
As to claim 28, the heating rate is obvious to quickly perform the desired reaction. As to claim 31, using a mold of the recited size and geometry is obvious to make a carbon material in bulk. The pore volume and area are taught in col. 9, and the distribution of claim 95 is obvious given the desire of a highly microporous material, noting also table 1. Given the ingredients recited and their expected purity, claims 96 and 114 are met; using substantially pure reagents is obvious to make a product with the desired conductive/ELDC properties. Claims 100, 105 and 113 and the like are met/obvious since the starting materials can be the same, noting that carbonization is required and thus the properties of the intermediate polymer are not relevant.

Claims 1, 11, 51, 57, 84, 89 and 119 are rejected under 35 U.S.C. 102a2 as being anticipated by Stadermann et al. 10,008,338.
Stadermann teaches, especially in col. 3-4, making a sol gel from resorcinol-formaldehyde in water and a catalyst, curing and carbonization.

s 1, 11, 19, 28, 51, 57, 60, 62, 84, 89, 94-96, 100, 105, 113, 114, 116, 119 are rejected under 35 U.S.C. 103 as being unpatentable over Stadermann.
Stadermann does not explicitly require the claimed materials, however they are suggested and thus obvious. Comments above with respect to the obviousness of particular features are incorporated herein. Column 5 teaches optimization of porosity, rendering claim 113 obvious. For claim 19, the overlapping carbonization temperature renders the claimed range obvious.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Tsukada and Stadermann individually noted above, and further taken with Lozano et al. 9704685.
The above references do not teach the geometry of the vessel, however the discussion in Lozano col. 3-4 of the mold cavity is noted in a similar process. Using it in the above processes is obvious to provide a suitable vessel.

Applicant's arguments filed 12/30/21 have been fully considered but they are not persuasive.
Changing ‘pyrolyzing’ to ‘heating’ in claims 19d, 28d and 31e did not change the scope. Recitation of the claims is not in and of itself an argument. As to Staderman, the notation that ‘the present claims do not require any drying’ is irrelevant because the term ‘comprising’ opens them up to that step. At the end of the day, both the claims and the prior art end up with a dry carbonized material and the attribution of when the drying is said to happen does not impart patentability to the claims. In the references, if there was a small amount of solvent before pyrolysis, it would be removed, so their carbonization/pyrolysis also performs drying.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



/STUART L HENDRICKSON/Primary Examiner, Art Unit 1736